DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 05-03-2022.

The application has been amended as follows: 

Claim 24 should be:
24.  A gas sensor, comprising:
a membrane;
a heating element arranged in or on the membrane between a first discontinuation area of the membrane and a second discontinuation area of the membrane, wherein the first discontinuation area of the membrane comprises at least one discontinuation of the membrane, and wherein the second discontinuation area of the membrane comprises at least one discontinuation of the membrane, a first temperature sensor structure arranged at least partially in or on the membrane on a side of the first discontinuation area of the membrane opposite to the heating element;
and a second temperature sensor structure arranged at least partially in or on the membrane on a side of the second discontinuation area of the membrane opposite to the heating element;
wherein the first discontinuation area and the second discontinuation area each comprise several discontinuations arranged in a grid structure in which the discontinuations are arranged in rows in parallel to the heating element and the rows are arranged offset to each other 

Claim 25 should be:
25.  A gas sensor, comprising:
a membrane;
a heating element arranged in or on the membrane between a first discontinuation area of the membrane and a second discontinuation area of the membrane, wherein the first discontinuation area of the membrane comprises at least one discontinuation of the membrane, and wherein the second discontinuation area of the membrane comprises at least one discontinuation of the membrane, a first temperature sensor structure arranged at least partially in or on the membrane on a side of the first discontinuation area of the membrane opposite to the heating element; and
a second temperature sensor structure arranged at least partially in or on the membrane on a side of the second discontinuation area of the membrane opposite to the heating element;
wherein the first discontinuation area and the second discontinuation area comprise several discontinuations arranged in a grid structure such that all available paths of [[a]] heat conduction through the membrane [[is]] are longer than a direct path 

Allowable Subject Matter
Claims 1, 3-17, and 20-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852